DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (# US 2011/0249058).
Shibata et al. discloses: 

a humectant selected from the group consisting of glycerol (Glycerin; solvent: [0074]), the humectant (solvent) is present in an amount ranging from about 12 wt % to about 20 wt % based on the total weight of the inkjet pre-treatment fluid (two or more kind of solvent together; [0075]; 1-60%; [0079]); 
a cationic polymer ([0023]-[0024]);
a surfactant ([0057]-[0059]); 
a co-solvent present in an amount up to about 50 wt % based on a total weight of the inkjet pre-treatment fluid (two or more kind of solvent together; [0075]; 1 to 60% solvent [0079]); and 
a balance of water ([0238]). 
Given that the Shibata et al. reference discloses a range of  humectant (1-60%; [0079]) and solvent (two or more kind of solvent together; [0075]; 1 to 60% solvent [0079]) that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).
2. The inkjet pre-treatment fluid as defined in claim 1 wherein the cationic polymer is selected from the group consisting of polyamines, poly quaternium compounds, polyallylamine ([0173]), polyallylamine sulfate, polyallylamine hydrochloride, allylamine/diallylamine copolymer, allylamine/diallylamine copolymer sulfate, allylamine/diallylamine copolymer hydrochloride, allylamine/dimethylallylamine, allylamine/dimethylallylamine copolymer sulfate, allylamine/dimethylallylamine copolymer hydrochloride, diallylamine, diallylamine sulfate, diallylamine hydrochloride, methyldiallylamine amide, methyldiallylamine amide sulfate, methyldiallylamine amide hydrochloride, diallylamine sulfur dioxide copolymer, diallylamine sulfur dioxide copolymer sulfate, diallylamine sulfur dioxide copolymer hydrochloride, methyl diallylamine sulfur dioxide copolymer, methyldiallylamine sulfur dioxide copolymer 
4. The inkjet pre-treatment fluid as defined in claim 1 wherein the cationic polymer is present in an amount ranging from about 1 wt % actives to about 5 wt % actives based on a total weight of the inkjet pre-treatment fluid (1 to 35%; [0179]). 
5. The inkjet pre-treatment fluid as defined in claim 1 wherein: 
the cationic polymer is present in an amount ranging from about 2 wt % actives to about 3 wt % actives based on the total weight of the inkjet pre-treatment fluid (1 to 35%; [0179]); and 
the surfactant is present in an amount ranging from about 0.5 wt % to about 1 wt % based on the total weight of the inkjet pre-treatment fluid (1-3%; [0071]). 
6. The inkjet pre-treatment fluid as defined in claim 1 wherein the surfactant is selected from the group consisting of a non-ionic surfactant, a cationic surfactant and zwitterionic surfactant ([0057]-[0059]). 
16. The inkjet pre-treatment fluid as defined in claim 1 wherein the surfactant is the zwitterionic surfactant ([0057]-[0059]).


Allowable Subject Matter
Claims 7-15 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Pan et al. (# US 2015/0299948) discloses an inkjet pre-treatment fluid for dye sublimation printing, the inkjet pre-treatment fluid (pretreatment for digital printing; see Abstract).
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853